Marston, C. J.
The errors alleged in this case are upon the refusal of the court to take the case from the jury, because there was no evidence of a taking or conversion of the logs, and second, that there was no proof of copartnership of defendants.
*383We are of opinion that there was evidence tending to establish both propositions, and that within the ruling of Conely v. McDonald 40 Mich. 152 the court properly submitted the case to the jury.
A discussion of the evidence would be of no general importance and will not therefore be attempted.
The judgment must be affirmed.with costs.
The other Justices concurred.